DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite the limitation “wherein the stepped driving portion comprises a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, and tri-lobe configuration.” It is unclear how the driving portion can comprise all of these configurations. Examiner evaluated the claim as reciting “wherein the stepped driving portion comprises a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, [[and]]or tri-lobe configuration.”
Claims 4 and 12 recite the limitation “wherein the stepped driving portion are a same or different”. It is unclear what is meant by this statement. It appears incomplete. Therefore, Examiner withdrew these claims from examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craven (US 2005/0226701).
Regarding claim 1, Craven discloses a screw (1) comprising: a head (6) having countersinking nibs (30, 32); a shank (2) that extends from the head and includes: a knurled portion (18); and a threaded portion (10); and cutting flutes (120) opposite the head.  
Regarding claim 5, Craven discloses the screw of claim 1, wherein the screw is a self-tapping screw (¶48).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, III et al. (US 6402757), hereinafter “Moore”, in view of Craven.
Regarding claim 6, Moore discloses a screw (40) comprising: a head (16) having countersinking nibs (22); a shank (46) that extends from the head and includes: a threaded portion (48); and cutting flutes (32) opposite the head, further defining a thru hole (49) that extends a length of the screw and configured for a K wire (FIG. 1).  However, Moore is silent regarding a knurled portion of the shank. Craven discloses a screw (1) comprising: a head (6) having countersinking nibs (30, 32); a shank (2) that extends from the head and includes: a knurled portion (18); and a threaded portion (10); and cutting flutes (120) opposite the head. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the knurled portion of Craven with the screw of Moore, in order for the screw to further grind and secure into the site. In this case, part of the unthreaded shank portion of Moore would be formed with a knurled surface.
Regarding claim 7, Moore discloses a kit (FIGS. 1-15) comprising: a screw (40) comprising: a head (16) having countersinking nibs (22); a shank (46) that extends from the head and includes: a threaded portion (48); and cutting flutes (32) opposite the head, a measuring device (100); and a driver (150) for the screw.  However, Moore is silent regarding a knurled portion of the shank. Craven discloses a screw (1) comprising: a head (6) having countersinking nibs (30, 32); a shank (2) that extends from the head and includes: a knurled portion (18); and a threaded portion (10); and cutting flutes (120) opposite the head. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the knurled portion of Craven with the screw of Moore, in order for the screw to further grind and secure into the site. In this case, part of the unthreaded shank portion of Moore would be formed with a knurled surface.
Regarding claim 8, Moore as modified by Craven teach the kit of claim 7, and Moore further teaches a Kirschner guide wire (70).  
Regarding claim 9, Moore as modified by Craven teach the kit of claim 8, except wherein the Kirschner guide wire is a 0.45 Kirschner guide wire.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a 0.45 Kirschner guide wire, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 10, Moore as modified by Craven teach the kit of claim 8, wherein the kit is a sterile pre-packaged instrument pack (known in surgical art). 
Claims 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Craven in view of Humphreys et al. (US 2014/0066945), hereinafter “Humphreys”.
Craven discloses the screw of claim 1, except wherein the head has a stepped driving portion, comprising a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, or tri-lobe configuration.  Humphreys teaches a screw (34) comprising a head (76) having a stepped driving portion (52, 54), comprising a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, or tri-lobe configuration (¶37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the stepped driving portion of Humphreys with the screw of Craven, in order to enhance the grip between screw and driver. In this case, one would form the screw of Craven having a stepped driving portion as per Humphreys.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Craven, and further in view of Humphreys.
Moore as modified by Craven teach the kit of claim 7, except wherein the head has a stepped driving portion, comprising a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, or tri-lobe configuration.  Humphreys teaches a screw (34) comprising a head (76) having a stepped driving portion (52, 54), comprising a Torx, square, double-square, triple-square, double hex, pentalobe, aster, clutch, pentagon, bristol, oval, or tri-lobe configuration (¶37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the stepped driving portion of Humphreys with the screw of Moore as modified by Craven, in order to enhance the grip between screw and driver. In this case, one would form the screw of Moore in view of Craven having a stepped driving portion as per Humphreys.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775